Fourth Court of Appeals
                                San Antonio, Texas
                                       May 19, 2015

                                   No. 04-15-00174-CV

                               Ex Parte Juan Jose GARCIA,
                                         Appellant
                 From the 49th Judicial District Court, Zapata County, Texas
                                   Trial Court No. 8,044
                         Honorable Jose A. Lopez, Judge Presiding


                                      ORDER
        On May 7, 2015, the Zapata County District Clerk filed a notice with this court
requesting permission to paper file Appeal No. 04-15-00174-CV. The clerk explained that e-
filing procedures in her office were not yet complete. The request is GRANTED and the paper
record is deemed timely filed as of May 6, 2015.



                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of May, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court